NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TRESOR DIRAISON TENE TEKOUNGA,                  No.    19-70131
AKA Tresor Diraison Tene Takounga,
                                                Agency No. A213-086-836
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 5, 2020**
                                Pasadena, California

Before: NGUYEN, HURWITZ, and FRIEDLAND, Circuit Judges.

      Tresor Diraison Tene Takounga, a native and citizen of Cameroon, petitions

for review of a decision of the Board of Immigration Appeals (“BIA”) dismissing

his appeal from an order of an Immigration Judge (“IJ”) denying asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Tene Takounga claims that he was persecuted in Cameroon, and fears

future persecution if removed, on account of his Anglophone identity and his

political opinion in support of Anglophone teachers’ grievances. We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      1. Substantial evidence supported the IJ’s adverse credibility finding. See

Kin v. Holder, 595 F.3d 1050, 1054 (9th Cir. 2010). Tene Takounga’s statements

were inconsistent with respect to the timing of his ankle injury. In a credible fear

interview, Tene Takounga stated that his ankle was broken during his first arrest.

He made a similar claim in a separate declaration. However, he testified before the

IJ that he did not sustain any injuries during his first arrest and that his ankle was

injured during his second arrest.

      Further, a reasonable adjudicator would not be compelled to find that Tene

Takounga’s testimony was consistent with the affidavit of his friend. See

Almaghzar v. Gonzales, 457 F.3d 915, 920 (9th Cir. 2006). Tene Takounga

testified that he stayed with a friend in Bamenda, the location of the teachers’

strike, for a period of approximately three months between December 2016 and

February 2017, but the friend’s affidavit stated that Tene Takounga visited “in the

month of December 2016 precisely on December 18th.”

      2. The court lacks jurisdiction to consider the argument that the IJ did not

allow Tene Takounga an opportunity to provide corroborating evidence because he


                                           2
did not raise the argument to the BIA. See Vargas v. U.S. Dep’t of Immigration &

Naturalization, 831 F.2d 906, 907–08 (9th Cir. 1987).

      3. In light of the IJ’s adverse credibility finding, substantial evidence

supported the IJ’s conclusion that Tene Takounga was not likely to be tortured if

removed. See Almaghzar, 457 F.3d at 922. Tene Takounga has not established

that he was tortured in the past. Nor has he established a sufficient likelihood of

torture in the future: despite his proffered evidence that Anglophones (especially in

Anglophone regions) have reportedly faced arrest and cruel treatment, including

torture, Tene Takounga has not established that he is sufficiently similarly situated

to require the inference that he would face similar treatment, nor does he rebut the

IJ’s finding that he could safely return to the city of Douala, located within the

predominantly French-speaking region of Littoral, where he grew up with his part-

Anglophone family.

      Further, the IJ and BIA did not “manifestly fail[]” to consider all evidence

relevant to the CAT claim. To the contrary, the IJ cited the State Department’s

2017 Human Rights Report for Cameroon and the BIA specifically noted that Tene

Takounga had “not presented any independent evidence that he would more likely

than not be tortured . . . upon his repatriation to Cameroon.” The BIA need not

discuss every piece of evidence submitted, and “[w]hen nothing in the record or

the BIA’s decision indicates a failure to consider all the evidence, a ‘general


                                          3
statement that [the agency] considered all the evidence before [it]’ may be

sufficient.” Cole v. Holder, 659 F.3d 762, 771 (9th Cir. 2011) (second alteration in

original) (quoting Almaghzar, 457 F.3d at 922).

      PETITION FOR REVIEW DENIED.




                                         4